Opinion
PER CURIAM.
At a special election held on June 24, 1918, in Lincoln county, a majority of the electors voting authorized the board of county *276commissioners to issue bonds to the amount of $48,000 to provide funds to erect and equip a county high school building. On October 9 the plaintiff, a resident taxpayer of the county, brought this action to enjoin the issuance and sale of the bonds. After the issues were made up by formal pleadings, a trial was had upon an agreed statement of facts, which resulted in a judgment denying the injunction and awarding costs to the defendants. The plaintiff has appealed from the judgment and an order deying him a new trial.
The question presented for determination is whether the fail-[1] ure of the clerk to publish the notice required by section 531 of the Revised Codes invalidated the election notwithstanding the electors had actual notice of its date and of the question submitted to them. This question has heretofore been twice considered and determined by this court adversely to the contentions made by appellant’s counsel. (State ex rel. Patterson v. Lentz, 50 Mont. 322, 146 Pac. 932; Wright v. Flynn, 55 Mont. 61, 173 Pac. 421.) We are entirely satisfied with the conclusions reached in these cases, and upon their authority the judgment and order are affirmed.

Affirmed.